 
 
II 
Calendar No. 256 
112th CONGRESS 1st Session 
H. R. 1633 
IN THE SENATE OF THE UNITED STATES 
 
December 12, 2011 
Received and read the first time 
 
 
December 13, 2011 
Read the second time and placed on the calendar 
 
AN ACT 
To establish a temporary prohibition against revising any national ambient air quality standard applicable to coarse particulate matter, to limit Federal regulation of nuisance dust in areas in which such dust is regulated under State, tribal, or local law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Farm Dust Regulation Prevention Act of 2011. 
2.Temporary prohibition against revising any national ambient air quality standard applicable to coarse particulate matterBefore the date that is one year after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency may not propose, finalize, implement, or enforce any regulation revising the national primary ambient air quality standard or the national secondary ambient air quality standard applicable to particulate matter with an aerodynamic diameter greater than 2.5 micrometers under section 109 of the Clean Air Act (42 U.S.C. 7409). 
3.Nuisance dustPart A of title I of the Clean Air Act (42 U.S.C. 7401 et seq.) is amended by adding at the end the following: 
 
132.Regulation of nuisance dust primarily by State, tribal, and local governments 
(a)In generalExcept as provided in subsection (b), this Act does not apply to, and references in this Act to particulate matter are deemed to exclude, nuisance dust. 
(b)ExceptionSubsection (a) does not apply with respect to any geographic area in which nuisance dust is not regulated under State, tribal, or local law insofar as the Administrator, in consultation with the Secretary of Agriculture, finds that— 
(1)nuisance dust (or any subcategory of nuisance dust) causes substantial adverse public health and welfare effects at ambient concentrations; and 
(2)the benefits of applying standards and other requirements of this Act to nuisance dust (or such subcategory of nuisance dust) outweigh the costs (including local and regional economic and employment impacts) of applying such standards and other requirements to nuisance dust (or such subcategory). 
(c)DefinitionIn this section— 
(1)the term nuisance dust means particulate matter that— 
(A)is generated primarily from natural sources, unpaved roads, agricultural activities, earth moving, or other activities typically conducted in rural areas; 
(B)consists primarily of soil, other natural or biological materials, or some combination thereof; 
(C)is not emitted directly into the ambient air from combustion, such as exhaust from combustion engines and emissions from stationary combustion processes; and 
(D)is not comprised of residuals from the combustion of coal; and 
(2)the term nuisance dust does not include radioactive particulate matter produced from uranium mining or processing. . 
4.Sense of CongressIt is the sense of the Congress that the Administrator of the Environmental Protection Agency should implement an approach to excluding so-called exceptional events, or events that are not reasonably controllable or preventable, from determinations of whether an area is in compliance with any national ambient air quality standard (NAAQS) applicable to coarse particulate matter that— 
(1)maximizes transparency and predictability for States, tribes, and local governments; and 
(2)minimizes the regulatory and cost burdens States, tribes, and local governments bear in excluding such events. 
5.Impacts of EPA regulatory activity on employment and economic activity in the agriculture community 
(a)Analysis of impacts of actions on employment and economic activity in the agriculture community 
(1)AnalysisBefore taking a covered action, the Administrator shall analyze the impact, disaggregated by State, of the covered action on— 
(A)employment levels in the agriculture industry; and 
(B)agricultural economic activity, including estimated job losses and decreased economic activity related to agriculture. 
(2)Economic models 
(A)In generalIn carrying out paragraph (1), the Administrator shall utilize the best available economic models. 
(B)Annual GAO reportNot later than December 31 of each year, the Comptroller General of the United States shall submit to Congress a report on the economic models used by the Administrator to carry out this subsection. 
(3)Availability of informationWith respect to any covered action, the Administrator shall— 
(A)post the analysis under paragraph (1) as a link on the main page of the public Internet Web site of the Environmental Protection Agency; 
(B)request the Secretary of Agriculture to post the analysis under paragraph (1) as a link on the main page of the public Internet Web site of the Department of Agriculture; and 
(C)request that the Governor of any State experiencing more than a de minimis negative impact post such analysis in the Capitol of such State. 
(b)Public hearings 
(1)In generalIf the Administrator concludes under subsection (a)(1) that a covered action will have more than a de minimis negative impact on agricultural employment levels or agricultural economic activity in a State, the Administrator shall hold a public hearing in each such State at least 30 days prior to the effective date of the covered action. 
(2)Time, location, and selectionA public hearing required under paragraph (1) shall be held at a convenient time and location for impacted residents. In selecting a location for such a public hearing, the Administrator shall give priority to locations in the State that will experience the greatest number of job losses. 
(c)NotificationIf the Administrator concludes under subsection (a)(1) that a covered action will have more than a de minimis negative impact on agricultural employment levels or agricultural economic activity in any State, the Administrator shall give notice of such impact to the State’s Congressional delegation, Governor, and Legislature at least 45 days before the effective date of the covered action. 
(d)DefinitionsIn this section, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Covered actionThe term covered action means any of the following actions taken by the Administrator under the Clean Air Act (42 U.S.C. 7401 et seq.) relating to agriculture and the national primary ambient air quality standard or the national secondary ambient air quality standard for particulate matter: 
(A)Issuing a regulation, policy statement, guidance, response to a petition, or other requirement. 
(B)Implementing a new or substantially altered program. 
(3)More than a de minimis negative impactThe term more than a de minimis negative impact means the following: 
(A)With respect to employment levels, a loss of more than 100 jobs related to the agriculture industry. Any offsetting job gains that result from the hypothetical creation of new jobs through new technologies or government employment may not be used in the job loss calculation. 
(B)With respect to economic activity, a decrease in agricultural economic activity of more than $1,000,000 over any calendar year. Any offsetting economic activity that results from the hypothetical creation of new economic activity through new technologies or government employment may not be used in the economic activity calculation. 
   Passed the House of Representatives December 8, 2011. Karen L. Haas, Clerk.   
 
December 13, 2011 
Read the second time and placed on the calendar  
